UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet NE Washington, D.C. 20549 FORM 10-Q/A (Amendment #1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-53482 Texas Rare Earth Resources Corp. (Exact name of registrant as specified in its charter) Nevada, United States 87-0294969 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3 Riverway, Suite 1800, Houston, Texas 77056 (Address of principal executive offices) (361) 790-5831 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 21, 2011, the registrant had 27,596,260 shares of common stock, par value $0.01per share, outstanding. Explanatory Note On November 1, 2010, the Company entered into a 24 month institutional public relations retainer agreement with Sunrise Securities Corp (“Sunrise”) for variously described services over a two year period as described in Note 4 to the Financial Statements. Pursuant to the agreement, the Company agreed to issue Sunrise five-year options to purchase 250,000 shares at $1.60 per share and 250,000 shares at $5.00 per share, the fair value of which was determined by management to be $960,000.The Company originally recorded the issuance of these options on the date of issuance, February 2011, as a cost directly attributable to an offering of equity securities, i.e. as an offset to additional paid-in capital rather than expense. The Company is amending its original filing to reflect the issuance of these options as an equity based payment for services that will be expensed (non-cash) over the 24 month term of the agreement, in accordance with Accounting Standards Codification (“ASC”) 505-50.The impact on the restated financial statements included herein is incremental non-cash expense of $160,000 recorded for the six months ended February 28, 2011. Additionally as described in Note 4 to the Financial Statements, on February 16, 2011, the Company entered into a one year director’s agreement whereby the director is to receive 60,000 options to purchase 60,000 shares of the Company’s common stock.The Company is amending its original filing to reflect ½ month’s expense of the value of these options, $6,250. See Note 7 to the Financial Statements. Table of Contents Part I Page Item 1 Financial Statements (restated) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 Part II Item 1 Legal Proceedings 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults upon Senior Securities 19 Item 4 (Removed and Reserved) 19 Item 5 Other Information 19 Item 6 Exhibits 19 Signatures 20 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Texas Rare Earth Resources Corp (Formerly Standard Silver Corporation) BALANCE SHEETS February 28, 2011 August 31, 2010 (Unaudited) (Restated) ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Prepaid expenses and other current assets - Total current assets Property and equipment, net Mineral properties TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Notes and interest payable to related parties - Total current liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred stock, par value $0.001; 10,000,000 shares authorized, no shares issued and outstanding as of February 28, 2011 and August 31, 2010 - - Common stock, par value $0.01; 100,000,000 shares authorized, 27,581,260 and 23,670,260 issued and outstanding as of February 28, 2011 and August 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. -4- TEXAS RARE EARTH RESOURCES CORP (Formerly Standard Silver Corporation) UNAUDITED STATEMENTS OF OPERATIONS Six Months ended February 28, Three Months ended February 28, (Restated) (Restated) OPERATING EXPENSES Exploration costs $ General & administrative expenses Total operating expenses LOSS FROM OPERATIONS ) OTHER (INCOME) EXPENSE Interest and other income ) Interest expense Total other (income) expense ) ) NET LOSS $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. -5- Texas Rare Earth Resources Corp (formerly Standard Siver Corporation) UNAUDITED STATEMENT OF STOCKHOLDERS' EQUITY For the six months ended February 28, 2011 Additional Preferred stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at August 31, 2010 - Audited - $
